—Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Egitto, J.), rendered February 20, 1992, under Indictment No. 115/91, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence, and (2) an amended judgment of the same court, also rendered February 20, 1992, under S.C.I. No. 6936/90, revoking a sentence of probation previously imposed by the same court, upon a *528finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree.
Ordered that the judgment and the amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.